Sternhagen,
dissenting in part: It seems to me incorrect to include in earned surplus the $10,000 said to be represented by good will purchased in 1901 from the partnership of McCann-Alien Co. The petitioner wrote this off as expense when it was purchased and now in effect affirmatively asserts not only that this write-off was error but that the good will has been an asset ever since and was actually an item of earned surplus at the beginning of 1919. The proof consists only in the purchase in 1907 of all the partnership assets, the payment of $10,000 for the alleged good will, and its charge-off. For all that appears from the evidence the charge-off in 1907 was in accordance with fact and good accounting. Upon what evidence then is the alleged good will shown to be a part of the assets of the corporation in 1919 so as to be properly “ restored ” to earned surplus? None that has been discovered, and I know of no presumption to take its place.
Murdock concurs in this dissent.